         Case 1:11-cr-00409-RMB Document 10 Filed 06/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              -x

UNITED STATES OF AMERICA
                                                              ORDER
                 - v. -
                                                              11 Cr. 409
STEFAN GILLIER,
     a/k/a "Stephan Gillier,"
     a/k/a "Stefan R.R. Gillier,"
     a/k/a "Roland Gillier,"
     a/k/a "Roland Van Gorp,"

                           Defendant.

                                             -x

     Upon     the    application of the        United States,         by   the Acting

United States Attorney           for   the   Southern     District     of New York,

Audrey Strauss, by Assistant United States Attorney Michael Neff;

     It is found that the Indictment in the above-captioned action,

11 Cr. 409, is currently sealed and the United States Attorney's

Office has applied to have that Indictment unsealed,                        and it is

therefore

     ORDERED        that   the   Indictment,       11   Cr.   409,    in   the   above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated:       New York, New York
             June 26, 2020




                                       THE HONORABLE GABRIEL W. GORENSTEIN
                                       CHIEF UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF NEW YORK
